Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Larry E Bailey Jr on 11/08/2021.

The application has been amended as follows: 
Claim 8: The forming system of claim 1 
Claim 10: The forming system of claim 1 
Claim 11: The forming system of claim 1 


(ii) when the collapsible support is in the collapsed conformation, the support surface is at least substantially parallel to the upper region of the forming surface.

Cancel claims 17-20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The applicant has amended the independent claim to overcome the applied prior art of references. The cited prior art of reference alone or in combination fails to disclose or provide any motivation of a collapsible support including the limitations as recited in claim 1. Regarding claim 21 the cited prior art of reference fails to discloses or provide any motivation of “...(i) when the collapsible support is in the extended conformation, the support surface is oriented at a skew angle relative to an upper region of the forming surface; and (ii) when the collapsible support is in the collapsed conformation, the support surface is at least substantially parallel to the upper region of the forming surface.” Regarding claim 23 the cited prior art of reference fails to disclose or provide any motivation of “...wherein a distance between a first charge- proximate support surface edge of the first collapsible support and a second charge-proximate support surface edge of the second collapsible support decreases as the first collapsible support and the second collapsible support transition from a corresponding extended conformation to a corresponding collapsed conformation.” The benefit of doing so would have been to decrease a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/VISHAL I PATEL/             Primary Examiner, Art Unit 1746